DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. The Amendment filed on January 27, 2021 has been entered. Claims 1, 3, and 5 have been amended. Claim 6 has been cancelled. Claims 7–19 have been added. Thus, claims 1–5 and 7–19 are pending and rejected for the reasons set forth below. 

Claim Rejections - 35 USC § 101
3.  35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4. Claims 1–5 and 7–19 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
In sum, claims 1–5 and 7–19 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows. 
Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter). Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process (claims 1–4 and 7–8), a machine (claims 14–19), and a manufacture (claims 5 and 9–13) where the machine and manufacture are substantially directed to the subject matter of the process. (See, e.g., MPEP §2106.03). Therefore, we proceed to step 2A, Prong 1. Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability. Here, the claims recite the abstract idea of performing financial transactions in the form of asset transfers from one network to another based on a hierarchical system by; 
the, . . ., collecting a transaction for causing a transfer of an asset from the first lower, . . ., to the upper, . . .;
the, . . ., calculating a total amount of asset transfer to the upper, . . ., including the transaction and a total amount of asset transfer from the upper, . . ., with reference to a transaction history between the first lower , . . ., and other, . . .,, wherein the transaction history is represented by a distributed cryptographic database distributed over , . . ., of the first lower , . . .;
the , . . ., generating a, . . ., with the transaction, which causes a transfer of an asset from the first lower, . . ., to the upper, . . .,, only if a total amount of asset transfer to the upper , . . ., does not exceed a total amount of asset transfer received from the upper , . . .; and
the, . . ., finalizing the, . . ., under a condition that approvals from a predetermined number of, . . ., among the, . . ., of the first lower, . . ., are obtained to add the , . . ., to the distributed cryptographic database.
Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: certain methods of organizing human activity, which includes fundamental economic principles or practices as well as commercial or legal interactions (e.g., performing financial transactions in the form of asset transfers from one network to another based on a hierarchical system). 
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)). Therefore, the claim is directed to an abstract idea. 
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the additional elements, such as: a “node,” “block,” and “network,” do not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming. (See, e.g., MPEP §2106.05(f)). The  are not themselves being technologically improved. (See, e.g., MPEP §2106.05 I.A.); (see also, paragraphs [0009] and [0013]). 
The dependent claims 2–4, 7–13, and 15–19 also do not amount to significantly more than the abstract idea itself. For example, claim 2 contains the limitation relating to “disappearance” of the asset in the lower network, which is the transfer of the asset from one network to another. This limitation is simply adding details to the abstract idea of transferring an asset. Claim 3 discusses an “address” of the networks. The “address” is for where the asset is being transferred so the address is furthering the abstract idea of transferring the asset by determining where to transfer the asset. Claim 4 discusses an “identifier” for the transaction. The use of this identifier to keep track of an asset transfer is merely adding insignificant extra-solution activity to the judicial exception. (See MPEP 2106.05(h) and Berkheimer Memo). One well-known example of an insignificant extra-solution activity is mere data gathering. (See MPEP 2106.05(g)). Specifically, using an identifier to help track the asset transfer is similar to CyberSource v. Retail Decisions where the invention there dealt with obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see also MPEP 2106.05(g)). Due to this mere data gathering step of using an identifier of a transaction, the additional elements featured in the claim do not amount to significantly more than the abstract idea itself.
The additional elements of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed. 

Response to Arguments
5. Applicant’s arguments filed on January 27, 2021 have been fully considered. 
Applicant’s arguments concerning the 35 U.S.C. §101 rejection of the claims, including supposed deficiencies in the rejection, are not persuasive. The basis for the previous rejection under 35 U.S.C. §101 is still operative, as is the precedential case law used in support of the rejection. Notwithstanding, the amended claims have been addressed with regard to the 35 U.S.C. §101 rejection discussed above, and considered under the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG). Applicant is directed to the above full Alice/Mayo analysis in view of the amended claims, including consideration of the USPTO Guidance as applied to those claims. The abstract idea has been restated herein in the 35 U.S.C. §101 rejection analysis in light Applicant’s amendments to the limitations of the claims. 
Applicant’s arguments and amendments concerning the 35 U.S.C. §102 rejection have been found to be persuasive. As a result, the 35 U.S.C. §102 rejection is hereby withdrawn. 

Prior Art Not Relied Upon
RILEY (U.S. Publication No. 2007/0050520) teaches systems and methods for multi-host extension of a hierarchical interconnect network. 

Conclusion
Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR §1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amit Patel whose telephone number is (313) 446-4902.  The examiner can normally be reached Mon - Thu 8 AM - 6 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Namrata Boveja, can be reached at (571) 272-8105.  The examiner’s fax phone number is (571) 270-6776.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about accessing the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (USA or CANADA) or (571) 272-1000. 
/Amit Patel/
Examiner
Art Unit 3696 

/JOSEPH W. KING/Primary Examiner, Art Unit 3696